By the Court.
In support of the complainant’s testimony, that the respondent had sexual intercourse with her in May, 1887, it was competent for her to put in evidence any acts or declarations of the respondent, either before or after the alleged intercourse, which show the relations between the parties, and which tend to show that at the time of the alleged intercourse a criminal disposition existed between them. Thayer v. Thayer, 101 Mass. 111. Beers v. Jackman, 103 Mass. 192.
In the case at bar, the letters of the respondent to the complainant which were admitted in evidence show a suspicious intimacy between them which was necessarily the result of their previous acquaintance and relations ; they contain expressions which could hardly be used between persons whose relations were innocent, and which fairly lead to the inference that the parties had been guilty of criminal intercourse. They were therefore admissible, within the discretion of the presiding judge.

Exceptions overruled.